Citation Nr: 0526448	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  01-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure with hypertension.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from May 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The RO, in pertinent part, denied 
service connection for congestive heart failure with 
hypertension and for flat feet.

The claim was remanded in October 2003, as the veteran had 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In March 2004 the veteran indicated in writing that 
he desired a videoconference hearing instead.

The veteran presented testimony at a videoconference hearing 
in May 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is of record.  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, in September 2004 for further 
development and readjudication.  Most recently, in an April 
2005 supplemental statement of the case (SSOC), the AMC 
continued the denial of entitlement to service connection for 
congestive heart failure with hypertension and for flat feet.  
The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's congestive 
heart failure with hypertension either had its onset in 
service or pre-existed service and was permanently worsened 
therein, or that the veteran manifested cardiovascular 
disease, to include hypertension, to a compensable degree 
during his first post-service year.  

2.  Pes planus of the 3rd degree was clinically noted at the 
time of the veteran's entry into service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's flat feet 
underwent an increase in disability during service.  


CONCLUSIONS OF LAW

1.  Congestive heart failure with hypertension was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  Flat feet were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1153, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
service connection for multiple disorders was received in 
March 2001 and in the same month the RO wrote to the veteran 
regarding his claim.  The letter provided information about 
the claims process, although it did not notify the veteran of 
the provisions of the VCAA.  The RO denied entitlement to 
service connection in June 2001, and the veteran expressed 
disagreement in writing.  The Board remanded the claim in 
October 2003 for a video conference hearing, and remanded the 
claim in September 2004 for further development.  The Appeals 
Management Center (AMC) sent notice in October 2004 regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence the claimant 
could submit to support his claim, and what information and 
evidence would be obtained by VA.  

The Board acknowledges that the timing of the notice in this 
case regarding entitlement to service connection for 
congestive heart failure with hypertension and for flat feet 
was noncompliant with the statutory requirement that it 
should precede the initial RO decision; however, the Board 
finds that this notice error was not prejudicial to the 
appellant.  The proper subsequent VA process, in this case 
consisting of subsequent RO adjudicative actions, a VCAA 
notification letter and Board remands, afforded the appellant 
a meaningful opportunity to participate effectively in the 
processing of his claim, and essentially cured the error in 
the timing of notice.  See Mayfield, supra.

In an October 2004 letter, the AMC notified the appellant of 
evidence needed for a service connection claim, the letter 
also specifically notified the appellant what the evidence 
must show to establish entitlement to an increased evaluation 
for a service-connected disability.  The AMC notified the 
appellant of the four required content elements.  He was 
notified of the information and evidence not of record 
(1) needed to substantiate his claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) explicitly asked the appellant to provide "any 
evidence in [his] possession that pertains" to his claim.  
38 C.F.R. § 3.159(b)(1).  

In addition, the appellant was advised, by virtue of a 
detailed September 2001 statement of the case, and 
supplemental statements of the case issued in May 2002, 
August 2002, October 2002, and April 2005, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  In addition, the April 2005 SSOC provided the 
appellant with the new regulations implementing the VCAA.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The Board 
notes that, although another request does not appear to have 
been made for medical records from Dr. F. F. after a new 
address was provided in February 2002, a remand to request 
records is not necessary.  Treatment records from Dr. F. F. 
had been secured in response to an earlier request and are of 
record in the claims file.  In addition, also in the claims 
file are the records obtained from the Social Security 
Administration (SSA) that contain treatment records from Dr. 
F. F. received in response to a request for records beginning 
with the earliest date of treatment, and show that the 
veteran was first seen in February 1984.  Thus, it appears 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In May 1995 the veteran wrote 
that he was not satisfied with the decision regarding his 
appeal, and waived the 60-day waiting period on the SSOC and 
asked that his case be forwarded to the Board for their 
decision.  For these reasons, any failure in the language of 
VCAA notice by the RO constituted harmless error.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although not shown in service, cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

Service medical records show that at his pre-induction 
examination in June 1966 the veteran denied having had, or 
currently having shortness of breath, pain or pressure in the 
chest, palpitation or pounding heart, high or low blood 
pressure, or foot trouble.  The examiner noted a Grade-II 
pansystolic heart murmur, and pes planus of the 3rd degree.  
It was noted that the examinee was qualified for induction.

In May 1967 the veteran complained of right-side chest pain 
since he had been at the reception center.  Five days and ten 
days later, he had the same complaint.  The diagnosis was 
cardiac neurosis, a functional murmur, and he was referred to 
cardiology for a consultation.  The veteran related first 
noting a murmur two years earlier.  He had been told he had 
rheumatic fever at the age of two years.  He ran and rode on 
his own cattle ranch prior to induction.  He had experienced 
the onset of low substernal chest pain over a 6-by-6 cm area 
one year earlier, which had occurred a total of three to four 
times, always with fatigue or exertion.  His blood pressure 
was 138/84 in the right arm and 132/75 in the left arm.  
Clinical findings of his heart were reported.  A chest X-ray 
and an EKG were within normal limits.  The diagnosis was a 
functional murmur and no organic heart disease.  

He had normal chest X-ray examinations in June and November 
1968.  At his separation examination in March 1969, the 
veteran denied having had, or then having shortness of 
breath, pain or pressure in his chest, palpitation or 
pounding heart, high or low blood pressure, or foot trouble.  
There was no finding of pes planus or of a heart disorder.  
He was noted to be qualified for separation.  

At a VA Compensation & Pension (C&P) examination in June 
1995, the medical problems noted included swollen legs during 
the previous year, without tenderness or pain in conjunction 
with the swelling.  Hypertension was known since 1983 and he 
had received anti-hypertensive medication since then.  There 
was no known renal disease or symptoms of such.  The examiner 
noted that the veteran possibly did have rheumatic fever with 
a murmur in the past, although the history was not definite 
in this regard.  The veteran reported history of intermittent 
anterior chest pain for the previous year, occurring about 
one time a week in the previous month.  His blood pressure 
was 160/90, left arm sitting and 160/95 in the right arm 
sitting.  The clinical findings of his heart were recorded.  
The pertinent clinical impressions were hypertensive vascular 
disease, benign, fair control, with onset by history in 1983; 
probable ischemic cardiac disease with anginal syndrome; and 
consider congestive heart failure.  A chest X-ray did not 
confirm the presence of congestive heart failure.  

The veteran was also afforded a VA examination of joints in 
June 1995, and complained of Achilles tendonitis of both 
feet, with tenderness in the Achilles tendon intermittently 
which worsened with any strenuous activity.  There was no 
limitation of motion of the ankles.  The diagnosis was 
Achilles tendonitis of both feet, more so on the right than 
the left, with moderate symptomatology and no limitation in 
motion of the feet or ankles.    

A letter in early March 1996 from a private doctor, S.E.B., 
M.D., to the veteran discussed the need for urgent bypass 
surgery.  In another letter to the veteran, approximately six 
days later, Dr. S.E.B. wrote that the veteran had suffered a 
myocardial infarction in October 1995.  Dr. S.E.B. 
recommended, due to the veteran's cardiac status, that he 
avoid any strenuous exercise and not return to work until 
after he had recovered from the recommended bypass surgery.  
Treatment records from Dr. S.E.B. show treatment in October 
1995 for a trasmural inferior infarction.  

VA outpatient treatment records show the veteran was seen for 
multiple disabilities including complaints of shortness of 
breath, peripheral edema, and chest pain.  In May 2000, his 
congestive heart failure was thought likely to have been 
caused by hypertension and coronary artery disease.  His 
probable right-sided heart failure was evidenced by 
peripheral edema, pulmonary heart disease (PHD), and 
shortness of breath.  His past medical history included an 
inferior wall myocardial infarction in 1995; an October 1997 
dipyridamole thallium ("DP thall") test had shown inferior 
infarct with a question of apicle ischemia; and an 
echocardiogram in June 1999 that showed normal left 
ventricular ejection fraction with no mention of right heart 
function.

In the veteran's notice of disagreement he contends that in 
June 1966 and May 1967 problems with his heart and feet were 
noted, just prior to when he was drafted into service.  He 
contends that he never should have been drafted with the 
condition he had at the time.  

Development of records based on information provided by the 
veteran regarding treatment for a congestive heart condition 
in 1958, 1960, and 1966, resulted in replies that the three 
named doctors were deceased.  

The veteran was treated at the emergency room of a private 
hospital in February 2001 for complaints of shortness of 
breath.  

A written report by a Decision Review Officer (DRO) shows 
that an informal hearing scheduled in August 2001was 
cancelled.  The veteran was contacted by telephone in 
September 2001 and requested a hearing scheduled with his 
representative.  A DRO summarized the discussion of an 
informal hearing in September 2001, in a written report that 
is contained in the claims file.  The veteran felt he should 
be compensated because he was drafted when he should not have 
been, and it created a hardship on him.  The veteran stated 
that he was treated shortly after service and would complete 
authorization forms for the records to be requested.  He was 
not sure what type of treatment he received or exactly when 
it was, but said it was for some heart condition.  

In a letter received in January 2003, Dr. P. wrote that the 
veteran had flat feet, and that no other bony deformities 
were noted.  

The RO requested records from 1970 on from Castleview 
Hospital; however, the reply stated that the records did not 
go back that far and the oldest records available, which were 
from October 1995, were sent.  The records showed that in 
October 1995, the veteran went by ambulance to the Emergency 
Room with complaints of chest pain, shortness of breath, and 
nausea.  An electrocardiogram showed an inferior wall 
ischemia suggestive of impending or ongoing inferior wall 
myocardial infarction.  Dr. F.F. wrote in a report of history 
and physical examination that a repeat EKG showed the veteran 
was having problems with what appeared to be an ongoing 
myocardial infarction.  Dr. F.F. noted that the veteran had a 
history of hypertension times 10 years, and a positive past 
medical history of hypertension that had been described as 
both severe and crescendo.  His past medical history noted 
numerous previous Castleview Hospital hospitalizations, all 
remote from this, and having no cardiac ramifications.  After 
examination, the pertinent impression was presumed inferior 
wall myocardial infarction by electrocardiogram criteria and 
chest pain, and hypertension.  He was admitted to the 
intensive care unit and later transferred to another 
hospital.  

A contact note in the file shows that Castleview Hospital 
reported that Dr. D. and Dr. G. had been deceased for many 
years.  They did not have any of Dr. G's records, as they 
only kept records for 10-12 years.

Private medical records received in January 2002 show that, 
at the time of a surgical procedure in October 1985, it was 
noted that the veteran was hypertensive.  When the veteran 
was seen by Dr. D.R.H. in October 1985, a review of his 
cardiovascular system noted normal sinus rhythm without 
murmurs, rubs, or gallops.  

Dr. D.V.C. saw the veteran in February 1987 for complaints of 
inability to lie flat and breathe at night for the preceding 
four days.  According to the medical history the veteran had 
a four-year history of hypertension.  He had discontinued his 
medications, without instructions to do so, approximately one 
year earlier.  After examination the assessment was that the 
veteran had orthopnea, paroxysmal dyspnea, and ankle 
swelling, with morning headaches and nose bleeds.  Dr. D.V.C. 
thought it was most probable that he had congestive heart 
failure on the basis of left ventricular dysfunction, induced 
by systolic and diastolic hypertension.  Other possibilities 
included asthma.  He was admitted to hospital because of 
significant systolic and diastolic hypertension.  The 
pertinent discharge diagnoses were congestive heart failure 
secondary to hypertension, and essential hypertension.  

Private medical records received in August 2002 show that, 
when the veteran had surgery in April 1984, hypertension 
under medical control was noted.  

The veteran testified in May 2004 as to his symptoms and 
treatment in service and post-service for his claimed 
disabilities.  He reported that he was in receipt of benefits 
from the SSA.  He related that he had been unable to obtain 
medical records for treatment many years earlier, and did not 
think there were any other records that might be helpful to 
his claim.  

Records received from SSA in March 2005 show that a decision 
from SSA found the veteran entitled to receive disability 
benefits from October 1995.  SSA records contain a letter 
from Dr. L. dated in June 1986 with regard to a cervical 
spine disability.  In that letter Dr. L. notes that 
approximately in October 1985 the veteran had been referred 
to Dr. B. for high blood pressure treatment.  

The report of a private chest X-ray made in July 1988 in 
connection with a pre-employment examination concluded that 
the chest was unremarkable and that it was a normal study, 
radiographically.  

In November 1988 the veteran was the victim of an attack, and 
hospitalized with a diagnosis of multiple trauma from a 
fight, for approximately one day.  He denied being on any 
medication, although he mentioned having been on 
antihypertensive medications in the past.  His past medical 
history was, in pertinent part, significant for hypertension 
which was manifested at one time by mild congestive heart 
failure.  On admission he had no complaints of chest pain or 
palpitations.  Cardiac examination revealed normal rate and 
rhythm.  S1 and S2 were normal, and no murmurs or gallops 
were present.  When admitted he had significant hypertension 
with mild hypoxemia.  His hypertension resolved significantly 
with medication administered during his overnight stay.  A 
chest X-ray was normal.  

At a pre-employment examination in April 1994, a chest X-ray 
was compared with one in August 1991.  A pertinent finding 
was a normal appearing heart and mediastinum.  A February 
1990 X-ray for an employment baseline was compared to 
previous X-rays of July and November 1988.  The pertinent 
finding was that the cardiomediastinal was unremarkable.  The 
impression was there were no acute findings or significant 
interval changes.  A February 1991 X-ray revealed that the 
heart appeared unremarkable.  In December 1993 his blood 
pressure was 160/102.

In July 1994 he complained of right heel pain, swelling, and 
tenderness.  The assessment was plantar fasciitis.  

In March 1995, Social Security requested records from Dr. 
F.F. asking for records from the date first seen to the 
present regarding chest pain, heart disease, and 
hypertension.  The records sent cover a period from February 
1984 to March 1995.  In February 1984 the veteran was seen 
for evaluation for surgery for a neck injury that had 
occurred in February 1983.  A doctor had recommended surgery, 
but at that time he had hypertension which was not under 
control.  He had then been referred to Dr. B., who prescribed 
medication for hypertension.  Since then, he had been resting 
at home awaiting further evaluation.  He had experienced no 
recent problems with chest pain, and at home blood pressure 
checks were slightly high.  Clinical findings showed his 
heart rate and rhythm were normal.  His blood pressure was 
130/88.  The pertinent impression was that the veteran's 
hypertension was under good control.  

Dr. J.C.B. indicated in October 1995 that the veteran needed 
inpatient acute care hospital services and he was admitted to 
a Coronary Care Unit.  A chest X-ray in October 1995 revealed 
the heart and pulmonary vessels were normal.  He was to have 
left heart catheterization.  

In October 1995, the veteran was admitted to the hospital 
with an initial diagnosis of an acute inferior wall 
myocardial infarction with persistent pain.  The veteran was 
discharged approximately six days later with discharge 
diagnoses, in pertinent part, of acute inferior wall 
myocardial infarction, completed infarction; and severe 
multi-vessel coronary artery disease.  

He was stable at the time of discharge, and was scheduled for 
coronary artery bypass grafting approximately four weeks 
after his infarct.  Approximately four days later he 
experienced chest discomfort, sought medical treatment, and 
was hospitalized.  It was thought that he was not 
experiencing a recurrent myocardial infarction.  

IV.  Analysis

A.  Congestive heart failure with hypertension

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has 
currently diagnosed disabilities of congestive heart failure 
with hypertension, the disability at issue for which service 
connection is claimed.  Accordingly, the appellant has 
satisfied one of the three foregoing requisites to prevail on 
a claim of entitlement to service connection.  However, there 
is no evidence of such disorder in service or for many years 
thereafter, much less any evidence of cardiovascular-renal 
disease, including hypertension, to a compensable degree 
during the first post-service year.  The competent medical 
evidence does not show any relationship of congestive heart 
failure with hypertension to service on any basis.  
Therefore, the appellant does not satisfy two of the three 
requirements to prevail in his claim.

Evidence of record shows the veteran denied having heart 
symptoms at a June 1966 pre-induction examination.  A Grade-
II pansystolic heart murmur was noted.  After complaints of 
chest pain, he was provided a cardiology consultation, at 
which time a chest X-ray and EKG were within normal limits.  
The diagnosis was a functional murmur and no organic heart 
disease.  At the separation examination the veteran denied 
having any cardiac symptoms, and no finding of a heart 
disorder was made.  

Although the veteran, through his representative, contends 
that the veteran's heart condition in service may have been 
the onset of congestive heart failure, the medical evidence 
of record does not show a link between a heart murmur shown 
in service and congestive heart failure manifested many years 
later.  Medical evidence of record subsequent to service 
indicates that hypertension was known since 1983 and the 
veteran had received hypertensive medication since then.  In 
1985, review of the veteran's cardiovascular system noted 
normal sinus rhythm without murmurs, rubs or gallops.  In 
February 1987 the veteran was hospitalized because of 
significant hypertension.  At discharge, the diagnoses were 
hypertension and congestive heart failure secondary to the 
hypertension.  A hospitalization report in November 1988 
noted a past medical history of hypertension which was 
manifested at one time by mild congestive heart failure; a 
chest X-ray was normal.  At a June 1995 VA examination, no 
known renal disease or symptoms of such was found.  In 
addition, although congestive heart failure was considered, a 
chest X-ray did not confirm the presence of congestive heart 
failure.  In October 1995, the medical evidence of record 
shows that the veteran had a myocardial infarction.  An EKG 
in June 1999 was normal.  A May 2000 VA outpatient treatment 
record reflects that the veteran's congestive heart failure 
was thought likely to have been caused by hypertension and 
coronary artery disease.  The medical evidence shows that 
congestive heart failure is secondary to hypertension; 
however, the medical evidence of record does not show that 
hypertension was shown in service or within the first year 
after the veteran's discharge from service.  

Thus, the post-service private and VA medical evidence does 
not show congestive heart failure with hypertension which has 
been linked to a functional heart murmur, to service many 
years earlier, or to a service-connected disability.  

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a layperson, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between congestive heart failure with 
hypertension and active service or to a service-connected 
disability.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's current congestive 
heart failure with hypertension is related to service.  There 
is no evidence of an in-service diagnosis of such disease or 
within one year after discharge from service.  There is no 
competent medical evidence that the appellant currently has 
congestive heart failure with hypertension which has been 
linked to service or to a service-connected disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection for congestive heart failure with hypertension 
must be denied.

B.  Flat feet

The veteran contends that he currently suffers from flat feet 
that are related to his active military service.  Evidence of 
record shows that flat feet pre-existed service, since a 
condition of flat feet was noted at entry into service.  
Service medical records show that, at the June 1966 pre-
induction examination, the examiner clinically diagnosed pes 
planus of the 3rd degree.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

As stated above, service connection may be granted for a 
disability that existed prior to service if the evidence 
shows that it was aggravated (i.e., became permanently worse) 
during service beyond the normal course of the disability.  
In reviewing the veteran's service medical records, the Board 
can find no evidence that his bilateral flat foot disorder 
was aggravated during his military service.  The evidence of 
record does not show that the veteran's flat feet underwent 
an increase in severity during service.  The service medical 
records are negative for complaints, findings, or treatment 
of pes planus in service.  At the separation examination in 
March 1969, the veteran denied having had or having foot 
trouble.  There was no finding of pes planus, and the 
clinical evaluation was normal for feet.  Therefore, there is 
no evidence that a bilateral flat foot disorder increased in 
disability during service, as required for service connection 
by aggravation.

Post-service medical evidence of record shows an assessment 
of plantar fasciitis in July 1994 and, at a VA C&P 
examination in June 1995, there was a diagnosis of Achilles 
tendonitis of both feet, more so on the right than the left, 
with moderate symptomatology and no limitation in motion of 
the feet or ankles.  In January 2003, many years after 
service, a private medical doctor wrote that the veteran had 
flat feet, but this medical evidence does not link the 
present condition to causation or aggravation in service.  

The Board has considered the assertions of the veteran that 
his flat feet are related to service.  We have full regard 
for the sincerity of his opinion, but must recognize that he 
is a layman, not a medical professional.  In short, the 
probative weight of these statements is overcome by that of 
the negative medical evidence cited above.  See Routen v. 
Brown and Espiritu v. Derwinski, supra, as to a layperson's 
lack of competence to render an opinion on matters requiring 
medical knowledge.  Therefore, the veteran's assertions are 
not competent medical evidence of a nexus (that is, a causal 
link) between current flat feet and his active service.  

In summary, although the evidence shows that the veteran 
currently has flat feet, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident of service.  The Board concludes that 
the preponderance of the competent and probative evidence is 
against finding that the veteran's flat feet are related to 
service.  Thus, the preponderance of the evidence is against 
granting service connection.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim must be denied.




ORDER

Entitlement to service connection for congestive heart 
failure with hypertension is denied.

Entitlement to service connection for flat feet is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


